Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/20121 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “BMI” in line 17 should be amended to read –Body Mass Index (BMI)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recite the limitation “body type information” in line 20, this limitation is not defined by the claim which render the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “body type information” in line 20 is the same and/or different body type information than the claimed “body type information” in line 17. The scope of the claim remains indeterminate because of the claimed “body type information” in line 20.


Claims 6 and 9 recite the limitation “a fat mass”, and claims 6 and 11 recite the limitation “a BMI”, these limitations are not defined by the claims which render the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “fat mass” in claims 6 and 9, and the claimed “BMI” in claims 9 and 11 are the same and/or different than the claimed “a fat mass” and “a BMI” in claim 1. The scope of the claim remains indeterminate because of the claimed limitations above.

Claims 7 and 8 recite the limitation “body information” this limitation is not defined by the claim, which render the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “body information” in claims 7 and 8 is the same and/or different than the claimed “body type information” in claim 1. The scope of the claim remains indeterminate because of the claimed limitation “body information” in claims 7 and 8.

Claims 1 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: relating the classified body type information to outputting information regarding a health management device.
The Examiner respectfully notes one with ordinary skill in the art wouldn’t be able to know the relationship between using BMI and fat mass to classify the body type, and the outputting information regarding a health management device. Or the relationship between using BMI and fat mass to classify the body type, and the third and fourth values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being obvious over Sato et al (US 2011/0106553), in view of Carreon et al (US 2019/0357776).

As to claims 1 and 11, Sato discloses a method of providing a service (method in fig.5-7), by an electronic device (body composition meter 1 and 2, par.61, fig.1-2) including at least one biosensor (impedance measuring unit 27 and electrodes 10L, 10R, 11L, 11R, par.62-66, fig.1-2), the method comprising:
measuring by the biosensor a bioelectrical impedance (measuring impedance, par.66 and step 14 in par.70, fig.3) of a user at a first time point to obtain a first value (weight and the body composition are measured in step 30 at present time, par.83, fig.6, wherein body composition is measured using impedance as in step 15, par.66-72, fig.3) representing a biometric information of the user (obtaining biological information including body composition in steps 15-17, par.70-72, fig.2 and);

calculating, by the processor, a difference between a fourth value (weight reduction target, par.73-82, fig.4-5) and the third value (after calculating the weight fluctuation prediction curve in the above manner, the control unit 26 determines whether or not the weight reduction target set at the beginning is achieved by the predicted weight fluctuation, par.19-25 and par.91-93, fig.9-10),
wherein the fourth value is a target value, representing target biometric information of the user input by the user before the second time point (weight reduction target is 
outputting, by the electronic device (display 21, par.92), information to the user regarding a health management service based on the difference between the fourth value and the third value (determination result is displayed, par.91, a display example of the display unit 21 when the pace of the weight reduction becomes slow and the weight cannot be reduced to the target weight value in the future although the weight reduction is progressing at a pace exceeding the target graph up to the current point, par.21-24 and par.92-93, as best seen in fig.9-10), 
wherein the electronic device provide a body type information by inputting a fat mass of the user to a database stored in the electronic device (body composition, body fat percentage, body fat mass, visceral fat percentage, visceral fat mass, subcutaneous fat percentage, subcutaneous fat mass, muscle percentage, muscle mass and the like can be calculated, par.71 and 88-92, fig.4-10).

Sato disclose the invention substantially as claimed above, but failed to explicitly teach the third and fourth value represent a BMI of the user (par.112), the electronic device provides a body type information by inputting a BMI of the user, calculated from the bioelectrical impedance, and the database includes information in which beady type information of the user is classified based on the BMI and the fat mass of the user. 
However Carreon teaches an analogous health monitoring system/device utilizing a plurality of sensors/electrodes for measuring bio-impedance (abstract, par.125 and 

As BMI is a well-known parameter to determine and/or manage weight loss/health, and since Sato’s invention teaches using body composition, such as, body fat percentage, body fat mass, visceral fat percentage, visceral fat mass, subcutaneous fat percentage, subcutaneous fat mass, muscle percentage, muscle mass are used as a guideline information beneficial to health management and diet (par.71), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include/determine BMI, as taught by Carreon’s invention, along with the body composition parameters determined by Sato’s invention, in order to classify the body type based on the body composition to provide more accurate and reliable data for health management and diagnosis, as taught by Carreon’s invention (par.111 and par.150).
 
As to claim 6, Sato discloses the method, wherein each of the first value, the second value, the third value, and the fourth value are provided as one among a fat mass, a muscle mass, a body mass index (BMI), a skeletal muscle mass, a fat mass index, a fat 

As to claim 7, Sato discloses the method, wherein the measuring by the biosensor to obtain the first value representing the biometric information of the user at the first time point (obtaining biological information step 16 and 17, par.71-72, fig.3), the biometric information is measured based on body information input by the user (body specifying information input by user in steps S11-12, par.67 fig.3), and the bioelectrical impedance (measured impedance at S14, par.70, fig.3)(biological information in step 17 is determined based on input body information s11 and measured impedance s14, as best seen in fig.3).

As to claim 8, Sato discloses the method, wherein the body information comprises at least one among a height, a body weight, a race, an age, and a gender of the user (body specifying information (sex, age, height) of each user, par.15 and par.67, fig.3).

As to claim 9, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight (weight reduction target, fig.4-10), based on the calculating of the difference between the third value and the fourth value, wherein the third value and the 

As to claim 10, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of a change in a target body weight (weight reduction target, fig.4-10), based on the calculating of the difference between the third value and the fourth value, wherein the third value and the fourth value represent a muscle mass of the user (target weight is determined based on body composition including muscle mass, par.78-79, par.81, and par.88-92, fig.7-8).

As to claim 12, Sato discloses the method, wherein the outputting information to the user regarding the health management service, the user is informed of an amount of exercise (Exercise is recommended," is preferably displayed after showing the future weight fluctuation prediction curve, par.24 and par.92, fig.9).

As to claim 13, Sato discloses the method, wherein the first value, the second value, the third value, and the fourth value are managed by being linked to identity information (registered number is linked by user’s measured and stored data in S11-S12, such as weight and impedance measured, par.69 and par.74, fig.3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791